I concur with Mr. Justice CHANDLER that Judge Raymond's order was not res judicata with regard to the present suit. The status of plaintiffs is different. Since the former suit, the probate court has made an order assigning to plaintiffs all rights of action on behalf of the estate. Previously they had been only heirs in an estate in which the administrator was possessed of such rights of action. To raise an estoppel by judgment, it is not only necessary that the party sought to be bound should have been a party to both actions, but he must have appeared in both in the same character or capacity. 34 C. J. p. 997. *Page 355